United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   June 5, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-10118
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

WILLIAM GALLO,

                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:04-CR-205-10
                         --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     William Gallo was convicted of one charge of conspiracy to

distribute cocaine, marijuana, and methamphetamine and sentenced

to serve 168 months in prison.    Gallo appeals his conviction and

sentence.   He argues that the appellate waiver in his plea

agreement is invalid.    He also argues that his counsel was

ineffective at sentencing and that his sentence violated his

Sixth Amendment right to trial by jury under United States v.

Booker, 543 U.S. 220 (2005).    The Government seeks to enforce the

waiver.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10118
                                -2-

     The record reflects that Gallo knowingly and voluntarily

plead guilty and waived his appellate rights.     See United States

v. Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992).    Therefore,

the appeal waiver is valid and bars Gallo’s claims on appeal.

See id.; United States v. White, 307 F.3d 336, 340-43 (5th Cir.

2002).   Although Gallo makes a claim of ineffective assistance

for his lawyer’s rescission of the Booker objection at

sentencing, that claim does not go to the plea or waiver itself

and, hence, the waiver bars it.     White, 307 F.3d at 340-433.

Relatedly, Gallo’s plea waiver - which waived “claims of

ineffective assistance of counsel” on habeas but allowed

challenge to “the voluntariness of his plea of guilty of this

waiver” on direct appeal - was not overly broad because allowing

challenge to the plea or waiver itself is what matters, and such

a challenge, which can have as its predicate ineffective

assistance, was not barred by the waiver of ineffective

assistance claims on habeas here.

     Accordingly, the district court’s judgment is AFFIRMED.      The

Government’s motion to dismiss the appeal is DENIED.